Citation Nr: 1809482	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  13-21 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	North Carolina Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S.Wainaina, Associate Counsel


INTRODUCTION

The Veteran served in the United States Air Force from April 1994 to October 1996. 

This matter comes before the Board of Veteran's Appeals (Board) from a rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran testified at a travel  Board hearing before the undersigned Veteran's Law Judge in March 2017.  A copy of the transcript has been associated with the claims file. 

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required on his part.  

REMAND

The Board finds the January 2012 VA examiner's etiology opinion inadequate.  The examiner misstated some of the pertinent facts.  He noted that the Veteran's hearing improved between his enlistment and separation from service.  The examiner opined that is less likely than not that the Veteran's hearing loss is related to service.  However the evidence of record appears to shows that the Veteran's hearing in his left ear varied in severity between his enlistment and final airborne hearing examinations during service.  The Board is of the opinion that an addendum opinion, which considers the variability of left ear hearing loss during service is required to determine the etiology of the Veteran's hearing loss.  Thus a remand is required to obtain this opinion.  The Board will defer action on the claim of tinnitus as it is inextricably intertwined with the remanded issue of hearing loss.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA and non-VA records and associate them with the claims file. 

2.  Following completion of the above, ask the January 2012 VA examiner to provide an addendum opinion.  If that examiner is not available another examiner of appropriate expertise should be requested to provide an addendum opinion.  If a current examination is deemed warranted, this may be performed. 

The claims file should be made available to the examiner for review of the case.  The examiner is asked to review pertinent documents in the claims file and note that this case review took place.  In particular, the examiner should review the March 1994, November 1994 and June 1996 inservice audiological examination reports that appear to show the Veteran's left ear hearing varied in severity, along with the original January 2012 VA examination report.  

The examiner is asked to provide an opinion as to whether it is at least likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss is of service onset or otherwise related to service. 

The examiner should provide a rationale for any opinion provided. 

3.  Then readjudicate the claims on appeal.  If any claim is denied, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

